Exhibit 10.39

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT MARKED WITH [***]
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

FOURTH AMENDMENT TO BROMFENAC LICENSE AGREEMENT

This Fourth Amendment (the “Fourth Amendment”) is made this 26 day of March,
2012 (the “Effective Date”), by and between ISTA Pharmaceuticals, Inc., a
Delaware corporation (“ISTA”), and Senju Pharmaceutical Co., Ltd., a legal
entity organized and existing under the laws of Japan (“Senju”);

WHEREAS, ISTA and Senju are parties to a license agreement dated March 7, 2002,
as amended by the Amendment To Bromfenac License Agreement dated August 13,
2002, the Second Amendment To Bromfenac License Agreement dated May 31, 2006,
and the Third Amendment to Bromfenac License Agreement dated February 16, 2010
(collectively, the “License Agreement”); and

WHEREAS, ISTA and Senju are parties to that certain Settlement Agreement and
Release dated March 26 2012 (the “Settlement Agreement”); and

WHEREAS, ISTA and Senju desire to further amend the provisions of the License
Agreement in accordance with the terms of the Settlement Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, ISTA and Senju herby agree that:

 

  1. On the Effective Date, ISTA shall (i) pay to Senju Twenty Four Million
United States Dollars (US$24,000,000) as the Royalty Payment (as such term is
defined in the Settlement Agreement). Senju and ISTA agree and acknowledge that
the Royalty Payment shall be paid as a royalty for Net Sales during October 1,
2009 through December 31, 2011. ISTA shall pay the Royalty Payment by wire
transfer, and any related wire transfer fees, to the following bank account
designated and maintained by Senju:



--------------------------------------------------------------------------------

Name of Bank: [***]

Name of Branch: [***]

Bank Address: [***]

Account Number: [***]

Name of Account: Senju Pharmaceutical Co., Ltd.

SWIFT Code: [***]

and (ii) provide Senju with a detailed report with supporting documentation
stating the total quantities of Preparation sold by product, gross and Net Sales
of the Preparation on a quarterly basis, from October 1, 2009 through December
31, 2011, pursuant to paragraphs 5.01, 5.03 and 5.04 of the License Agreement.

 

  2. Effective with respect to running royalties owed Senju resulting from Net
Sales made on or after January 1, 2012, paragraph 4.01 of the License Agreement
shall be amended to read in its entirety:

“(i) Except as set forth in paragraph 4.01(ii), in consideration of all of the
rights granted during and under the License Agreement, ISTA shall pay SENJU as
running royalties a sum corresponding to [***] percent ([***]%) of the Net Sales
of any Preparation commercialized for sale on or before the date of this Fourth
Amendment and not covered by a Valid Claim under United States Patent No.
8,129,431 or any other of the Patent Rights in the Territory. SENJU acknowledges
that ISTA’s current Preparation BROMDAY® is not covered by a Valid Claim under
United States Patent No. 8,129,431 or any other of the Patent Rights in the
Territory.

(ii) In consideration of the Patent Rights, Technical Information & Know-How and
all rights granted during and under the License Agreement, ISTA shall pay SENJU
as running royalties a sum corresponding to [***] percent ([***]%) of the Net
Sales of any Preparation which is covered by a Valid Claim under United States
Patent No. 8,129,431 or any other of the Patent Rights in the Territory. ISTA
acknowledges that ISTA’s Preparation under development designated as PROLENSA™,
is currently covered by a Valid Claim under United States Patent No. 8,129,431.
Except as set

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

2



--------------------------------------------------------------------------------

forth in paragraph 4.01(i), in the event PROLENSA™ or other Preparation is not
covered by a Valid Claim, ISTA shall pay as running royalties a sum
corresponding to a reduced step-down royalty of [***] percent ([***]%) of the
Net Sales of such Preparation in consideration of all rights granted during and
under this License Agreement. For the sake of clarity, ISTA acknowledges that
this paragraph 4.01 of the License Agreement is amended in order to clarify and
restate an agreement by ISTA and SENJU that the obligation to make royalty
payments under the License Agreement, as amended by the Fourth Amendment, is in
compliance with the United States Supreme Court decision in Brulotte v. Thys,
and with any similar decision, rule or regulation, and ISTA agrees and covenants
forever not to sue or assert any claim whatsoever against SENJU on the ground
that the Brulotte decision, or any similar decision, rule or regulation,
prohibits or allegedly makes illegal and unenforceable payment of royalties to
SENJU under the License Agreement.

(iii) If the Net Sales in any year decreases more than [***] percent ([***]%)
compared to the preceding year due to the commercialization of a generic product
equivalent to the Preparation in the Territory, the running royalty rate shall
decrease and ISTA shall pay SENJU as running royalties a sum corresponding to
[***] percent ([***]%) of the Net Sales of the Preparation during the remaining
term of the License Agreement. The foregoing shall be subject to the
clarification in paragraph 5 of the Second Amendment to Bromfenac License
Agreement dated May 31, 2006. For the sake of clarity, this paragraph 4.01(iii)
shall not affect the application of the [***]% royalty rate as set forth in
paragraph 4.01(i) above to any Preparation commercialized for sale on or before
the date of the Fourth Amendment and not covered by a Valid Claim under the
Patent Rights.

(iv) For purposes of this paragraph 4.01, “Valid Claim” means a claim (a) of any
issued, unexpired patent that has not been revoked or held unenforceable or
invalid by a final decision of a court or governmental agency of competent
jurisdiction from which no appeal can be taken, or with respect to which an
appeal is not taken within

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

3



--------------------------------------------------------------------------------

the time (including any extensions) allowed for appeal, and that has not been
disclaimed or admitted to be invalid or unenforceable through reissue,
disclaimer or otherwise, or (b) of any patent application that has been pending
less than four (4) years from the earliest date on which such patent application
claims priority and which claim has not been irretrievably cancelled, withdrawn
or abandoned.”

 

  3. Unless stated herein, all other terms and conditions of the License
Agreement shall remain unchanged.

 

  4. This Fourth Amendment, taken together with the License Agreement and the
Settlement Agreement, represents the entire agreement of the parties and shall
supersede any and all previous contracts, arrangements or understandings between
the parties with respect to the subject matter hereof.

 

  5. This Fourth Amendment may be amended at any time only by mutual signed
written agreement of the parties hereto.

 

  6. This Fourth Amendment shall be executed in duplicates, each of which so
executed will be deemed to be an original and such counterparts together will
constitute one and the same agreement.

IN WITNESS WHEREOF, this Fourth Amendment has been entered into as of the date
first set forth above.

 

ISTA PHARMACEUTICALS, INC.       SENJU PHARMACEUTICAL CO., LTD.    By:   

/s/ Lauren Silvernail

      By:   

/s/ Shuhei Yoshida

   Name: Lauren Silvernail       Name: Shuhei Yoshida    Title: CFO & V.P.
Corporate Development       Title: Executive Vice-President   

 

4